Detailed Action
	The communications received 06/08/2022 have been filed and considered by the Examiner. Claims 1-3 are pending. This is a new non-final action in light of Applicant’s arguments filed 06/08/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Koichi (JPH 11321480A) hereinafter KOI cited by the Applicant in the IDS filed 06/22/2020 in view of Tamura (US 2010/0086732) hereinafter TAM.

As for claim 1, KOI teaches a weather strip manufacturing method for manufacturing a weather strip (a method of manufacturing a core portion which is then formed into a cored bar insert trim used in an opening or the like of an automobile body which is substantially a weather strip) [0001; 0010] that includes a trim portion having a substantially U-shaped cross section [Fig. 5; 0008] and including an insert (all of the bone pieces) embedded in the trim portion [Fig. 5 #11; 0023],
 the insert having a belt shape [Fig. 5 #11] and including strips connected via a connecting portion [Fig. 5 #21 and 31; 0024], wherein the connecting portion of the insert includes short connecting portions [Fig. 5 #21] that connect the strips at substantially regular intervals, 
and a long connecting portion [Fig. 5 #31; 0024; 0026] that has a larger length than each length of the short connecting portions; and the method comprising:
 an extrusion molding step for covering the insert with a polymer material [0003; 0026]; 
a cut-off portion forming step for cutting off a part of a long interval portion [0028] including the long connecting portion in the long interval portion where the long connecting portion is embedded to form a cut-off portion (the long interval portion is cut to size and then the extrusion step occurs) [0025-26]; 
but does not teach and a cutting step for cutting the cut-off portion in a crossing direction orthogonal to a longitudinal direction to divide the weather strip in the longitudinal direction.
TAM teaches that in the production of a weather strip that it is cut to a predetermined length [Abstract; 0163]. In the case of TAM this is done by using a longitudinal cutter (cut off machine) [Fig. 11 #70; 0163].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have cut the weather strip to size using a longitudinal cutter as taught by TAM in the process of KOI in order to achieve the production of a weather strip with a predetermined length. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have cut at the cut off portion of KOI/TAM as this would have amounted to a prima facie obvious choice from a finite number of identified and predictable solutions (somewhere along the weather strip of KOI/TAM) with the expected success of producing a weather strip of a predetermined size [see e.g. MPEP 2143(I)(E)].  

	As for claim 2, KOI/TAM teaches claim 1 and further discloses a long connecting portion forming step for forming the long connecting portion by cutting the strip in the short connecting portion of the insert before the extrusion molding step (as the edges of the strip in the short connecting portions are cut to form the long connecting portions) [0025-26].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Koichi (JPH 11321480A) hereinafter KOI cited by the Applicant in the IDS filed 06/22/2020 and Tamura (US 2010/0086732) hereinafter TAM as applied to claim 1 in view of Spiga et al (US 2008/0295667) hereinafter SPI (already of record).

As for claim 3 KOI/TAM teaches claim 1 and TAM further teaches a vertically arranged cutter [Fig. 11 #70] but does not teach the blades. 
SPI teaches a method of cutting a strip in a manner that is maintenance-free and results in a high cutting quality of strips [Abstract; 0020; 0040] in which there is a die that is a lower fixed blade [Fig. 1 #10 and 12; 0021] and an upper movable blade that is a punch [Fig. 1 #20 and 22; 0037].
SPI further teaches that the lower blade includes a projection that includes a projection that includes an inclined surface formed on two opposing sides of the punch extending towards the punch [Fig. 2 #12, refer to modified figure 2 below].

    PNG
    media_image1.png
    848
    646
    media_image1.png
    Greyscale


It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the blade and their arrangement of SPI as the cutting mechanism of KOI as these blades allow for a high quality cut with an apparatus that is maintenance-free. 
Response to Arguments
Applicant’s arguments and amendments, see Rejections - 35 U.S.C. § 112(b), filed 06/08/2022, with respect to the rejections under 35 U.S.C. § 112(b) have been fully considered and are persuasive.  The corresponding rejections of claims 3 and 4 (now cancelled) have been withdrawn. 
Applicant’s arguments filed 06/08/2022 pertaining to the arguments directly below have been considered and are persuasive “Applicant argues that Koichi fails to disclose the “cut-off portion” as the long interval portion is formed by cutting a portion of a bone piece that is located a position where the long interval portion should be formed and therefore the long interval portion is formed by this process and does not fit claim 1’s limitation”
For this reason a new non-final is hereby issued. 

Applicant's arguments filed 06/08/2022 have been fully considered and the arguments addressed below are not persuasive. 
The Applicants arguments are as follows:
Applicant argues that the upper and lower knives of Spiga lack any thing corresponding to “an inclined surface formed on two opposite sides of the punch extending towards the punch”
The Examiner respectfully disagrees, refer to the modified figure below:

    PNG
    media_image1.png
    848
    646
    media_image1.png
    Greyscale


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                        
                                                                                                                                                                                                  /FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712